        Case 2:19-cv-00034-JB-CG Document 52 Filed 04/30/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KAREN RAWERS,

              Plaintiff,

v.                                                             No. CV 19-34 JB/CG

UNITED STATES OF AMERICA,

              Defendant.

                           ORDER FOR JOINT STATUS REPORT

       THIS MATTER is before the Court upon review of the record. At the last status

conference, the Court instructed counsel to contact the Court by “mid-April” regarding

the parties’ readiness to participate in a settlement conference. (Doc. 45 at 1). Counsel

has not contacted the Court and the time for doing so has now passed.

       IT IS THEREFORE ORDERED that the parties shall submit a Joint Status

Report no later than May 14, 2020. In the Report, counsel shall indicate their

amenability to participate in a settlement conference and provide their availability for

scheduling the conference. The parties are further instructed to indicate their willingness

to conduct settlement proceedings via Zoom.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
